Exhibit 10.2

Blackstone Holdings Finance Co. L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

May 13, 2013

Blackstone Mortgage Trust, Inc.

345 Park Avenue, 10th Floor

New York, NY 10154

Email:    splavin@blackstone.com    gjervis@blackstone.com

Attention:    Stephen D. Plavin    Geoffrey G. Jervis



Ladies and Gentlemen:

Reference is hereby made to that certain Limited Liability Company Agreement of
42-16 Partners, LLC, a Delaware limited liability company (the “Company”), dated
as of the date hereof (the “JV Agreement”), among Blackstone Mortgage Trust,
Inc., a Maryland corporation (“Blackstone Mortgage Trust”), as managing member,
Blackstone Holdings Finance Co. L.L.C., a Delaware limited liability company
(“Holdings”), as a member and each other person admitted to the Company as a
member. Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the JV Agreement.

As of the date hereof, Holdings holds 500 Class B Non-Voting Units of the
Company (representing a 83.333% interest in the Company) and Capital Trust holds
100 Class A Voting Units of the Company (representing a 16.667% interest in the
Company).

In connection with the contemplated public offering for cash by Blackstone
Mortgage Trust of its class A common stock, par value $0.01 per share (“Public
Offering”), Capital Trust and Holdings hereby agree as follows:

 

  I. Purchase and Sale

Blackstone Mortgage Trust agrees to pay or cause to be paid, contemporaneously
with the closing (such date, the “Closing Date”) of a Public Offering the gross
proceeds of which exceed $150.0 million, an amount in cash equal to 83.333% of
the difference between (x) the fair value of the consolidated assets of the
Company and (y) the consolidated liabilities of the Company, in each case as of
the most recent practicable date prior to the closing of the Public Offering and
calculated by officers of Blackstone Mortgage Trust in accordance with generally
accepted accounting principles in the United States (such amount, the “Purchase
Price”), in exchange for all of Holdings’ right, title and interest in and to
its Class B Non-Voting Units of the Company (representing a 83.333% interest in
the Company) (the “Transferred Interests”).



--------------------------------------------------------------------------------

Upon receipt of the Purchase Price, Holdings shall be deemed to have resigned as
a member of the Company. Notwithstanding anything in the JV Agreement to the
contrary, such resignation and withdrawal shall not dissolve the Company and the
Company shall continue without dissolution.

Blackstone Mortgage Trust, in its capacity as Managing Member and Holdings as
Member, each hereby gives its prior written consent to the sale of the
Transferred Interests in accordance with the terms of this letter agreement.

 

  II. Purchase Price Adjustment

Within 30 days after the Closing Date, Blackstone Mortgage Trust shall cause its
officers to prepare and deliver to Holdings a calculation of the Purchase Price
of the Company as of the Closing Date (the “Final Purchase Price”) (including
the components thereof in reasonable detail to permit Holdings’ review of such
calculations), calculated in accordance with generally accepted accounting
principles in the United States and consistent with the Company’s past practice.
If Holdings in good faith disagrees with Blackstone Mortgage Trust’s calculation
of the Final Purchase Price, Holdings may within 10 days after receipt thereof
deliver a written notice of disagreement to Blackstone Mortgage Trust specifying
in reasonable detail those items or amounts comprising the Final Purchase Price
as to which Holdings disagrees and the basis of such a disagreement. If no such
notice of disagreement is timely received, or if Holdings confirms its agreement
with the calculation of the Final Purchase Price, Final Purchase Price shall be
final and binding on the parties hereto, and (i) if the Final Purchase Price is
greater than the Purchase Price, then Blackstone Mortgage Trust shall pay to
Holdings, as an adjustment to the Purchase Price, an amount in cash equal to
such difference or (ii) of the Final Purchase Price is less than the Purchase
Price, then Holdings shall pay to Blackstone Mortgage Trust, as an adjustment to
the Purchase Price, an amount in cash equal to such difference.

If a notice of disagreement is timely delivered, Blackstone Mortgage Trust and
Holdings shall, during the seven days following such delivery, use their
commercially reasonable efforts to reach a written agreement on the disputed
items. If such written agreement is reached, the Final Purchase Price, as so
agreed, shall be final and binding on the parties hereto, and (i) if the Final
Purchase Price is greater than the Purchase Price, then Blackstone Mortgage
Trust shall pay to Holdings, as an adjustment to the Purchase Price, an amount
in cash equal to such difference or (ii) of the Final Purchase Price is less
than the Purchase Price, then Holdings shall pay to Blackstone Mortgage Trust,
as an adjustment to the Purchase Price, an amount in cash equal to such
difference.

If the parties are unable to reach an agreement in writing within a period of 30
days after Holdings’ notice of disagreement is received by Blackstone Mortgage
Trust, each of Blackstone Mortgage Trust and Holdings will retain a nationally
recognized accounting firm (each, an “Appraiser”) to determine the Final
Purchase Price. The average of the Final Purchase Price determinations by the by
the two Appraisers shall be final and binding upon the parties, and (i) if the
Final Purchase Price is greater than the Purchase Price, then Blackstone
Mortgage Trust shall pay to Holdings, as an adjustment to the Purchase Price, an
amount in cash equal to such difference or (ii) of the Final Purchase Price is
less than the Purchase Price, then Holdings shall



--------------------------------------------------------------------------------

pay to Blackstone Mortgage Trust, as an adjustment to the Purchase Price, an
amount in cash equal to such difference. The fees and expenses of the Appraiser
for services rendered in reviewing and settling any disputes shall be borne and
paid equally by Blackstone Mortgage Trust and Holdings.

 

  III. Miscellaneous

In the event that any provision hereof would, under applicable law, be invalid
or unenforceable in any respect, such provision shall be construed by modifying
or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law. The provisions hereof are
severable, and in the event any provision hereof should be held invalid or
unenforceable in any respect, it shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.

Each of the parties hereto agrees to cooperate at all time from and after the
date hereof with respect to all of the matters described herein, and to execute
such further assignments, releases, assumptions, notifications and other
documents as may be reasonably requested for the purpose of giving effect to, or
evidencing or giving notice of, the transactions contemplated by this letter
agreement.

The provisions of this letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

This letter agreement may be signed in any number of counterparts, each of which
shall be deemed an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of the same.

This letter agreement shall be governed by, and interpreted in accordance with,
the laws of the State of New York, all rights and remedies being governed by
such laws.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by executing this letter
agreement in the space provided below.

 

Yours truly, BLACKSTONE HOLDINGS FINANCE CO. L.L.C. By:  

/s/ Kathleen Skero

Name:   Kathleen Skero Title:   Authorized Signatory



--------------------------------------------------------------------------------

Accepted and Agreed as of the date hereof:

 

BLACKSTONE MORTGAGE TRUST, INC. By:  

/s/ Geoffrey G. Jervis

Name:   Geoffrey G. Jervis Title:   Chief Financial Officer



--------------------------------------------------------------------------------

By its signature below, 42-16 Partners, LLC hereby agrees to be bound by the
terms of this Agreement.

 

42-16 PARTNERS, LLC By:   BLACKSTONE MORTGAGE TRUST, INC., its managing member
By:  

/s/ Geoffrey G. Jervis

Name:   Geoffrey G. Jervis Title:   Chief Financial Officer